By the Court.
1. The admission by the defendant in July 1871, that he was the proprietor of the shop in which the liquors were found on the day named in the complaint, was competent. It had some tendency to show that he was the proprietor of the shop on the day named in the complaint. Commonwealth v. Hildreth, 11 Gray, 327. For the same reason, the testimony that the defendant was seen in the shop, between July 1871 and the day named in the complaint, was competent.
2. The cards which were attached to jugs found in the shop were properly admitted in evidence. Commonwealth v. Blood, 11 Gray, 74. Commonwealth v. Jennings, 107 Mass. 488.
3. The evidence of sales of liquor prior to the day named in the complaint was competent. It tended to show the use to which the shop was put by the defendant, and thus to prove that the liquors therein found were kept- with the intent to sell them 'n violation of law.
4. It was for the jury to decide whether the shop in which the liquors were found, described by the witnesses as being at “ the corner of Hanover and Commercial Streets,” was in the county of Suffolk. If from the circumstances of the case they were satisfied that the witnesses meant Hanover and Commercial Streets in Boston, the evidence justified a finding that the offence was com' mitted in the county of Suffolk.
*3715. The objection that the government failed to prove the allegations of the complaint cannot be sustained. There was competent evidence upon all the issues involved. The question of its sufficiency was for the jury.

Exceptions overruled.